t c memo united_states tax_court michael g correale petitioner v commissioner of internal revenue respondent docket no filed date michael g correale pro_se janet j johnson for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioner is entitled to dependency_exemption deductions for two of his four children listed as dependents on his federal_income_tax return the resolution of this issue depends upon whether petitioner was legally_separated from his spouse under a decree of separate_maintenance as of the close of background the case was submitted fully stipulated the stipulated facts are incorporated in our findings by this reference at the time that the petition was filed in this case petitioner resided in fairview heights illinois on date petitioner married pamela m correale mrs correale there were four children born of the marriage natalyne christian michael and robert during petitioner mrs correale and their four children resided together pincite metcalf drive belleville illinois the marital residence from january through august petitioner paid all of the mortgage and insurance expenses of the marital residence and contributed more than one half of the support of all four of his children for in date petitioner and mrs correale petitioned the circuit_court of the twentieth judicial circuit in st clair county illinois the circuit_court for dissolution of their marriage pursuant to ill comp stat ann west supp on date in response to some type of application_for relief filed by mrs correale the circuit_court issued an order the interim order which at least required petitioner to vacate the marital premises by august and granted exclusive possession of the premises to mrs correale awarded temporary custody of michael and robert to mrs correale awarded temporary custody of natalyne and christian to petitioner and established visitation rights with respect to the children pursuant to the interim order petitioner and mrs correale maintained separate residences from september through date however as of the close of that year they had not entered into a written_separation_agreement and they had not yet been divorced during the last months of physical custody of the children was consistent with the mandates of the interim order on date the circuit_court entered a judgment of dissolution of marriage dissolving the marriage as of the date of trial in this case certain custody matters remained in dispute on his federal_income_tax return petitioner claimed dependency_exemption deductions for michael robert natalyne and christian mrs correale did not sign a written declaration that she would not claim dependency_exemption deductions for michael and robert on her federal_income_tax return in the notice_of_deficiency respondent disallowed the dependency_exemption deductions claimed for michael and robert explaining that petitioner failed to establish that he provided more than one half of their total support discussion respondent argues that her adjustments should be sustained because petitioner as the noncustodial_parent of michael and robert is precluded from claiming dependency_exemption deductions for those children pursuant to sec_152 which states custodial_parent gets exemption except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of section a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter referred to as the custodial_parent petitioner argues that he was not legally_separated as of the close of and therefore sec_152 does not apply according to petitioner he has satisfied the provisions of sec_151 and sec_152 and is entitled to dependency_exemption deductions for michael and robert respondent apparently agrees that but for the application of sec_152 petitioner is entitled to the deductions here in dispute as of the close of petitioner and mrs correale were not divorced were not separated under a written_separation_agreement and had not lived apart at all times during the last months of the year consequently the application of sec_152 depends upon whether as of the close of petitioner and mrs correale were legally_separated under a decree of separate_maintenance in turn this determination depends upon whether the interim order constitutes a decree of separate_maintenance that rendered petitioner legally_separated within the meaning of sec_152 respondent argues that it does petitioner disagrees for the following reasons we agree with petitioner petitioner's marital status as of the close of is determined by illinois law 66_tc_904 muracca v commissioner tcmemo_1980_91 in that state legal separations are specifically and exclusively provided by statute brand v brand ill app 2d n e 2d an action for a legal_separation is distinct from an action for a divorce compare ill comp stat ann west supp entitled dissolution of marriage to ill comp stat ann west entitled legal_separation see petta v petta ill app n e 2d in illinois a decree issued in connection with an action filed under ill comp stat ann no doubt would constitute a decree of separate_maintenance that legally separates a husband and a wife within the meaning of sec_152 but petitioner and mrs correale were not involved in such an action they were involved in an action filed pursuant to ill comp stat ann west supp the object of which was to obtain the divorce that was subsequently granted because neither petitioner nor mrs correale instituted an action against the other in for a legal_separation under ill comp stat ann west pursuant to illinois law they could not have been legally_separated as of the close of that year the interim order issued in connection with their divorce proceeding did not render them legally_separated see 70_tc_361 affd without published opinion 601_f2d_599 7th cir holding under similar circumstances that the taxpayer could not file as a single individual because a temporary order issued in connection with a divorce proceeding did not render the taxpayer legally_separated in a state that specifically provided by statute for legal separations as of the close of petitioner was not divorced or legally_separated from mrs correale was not separated from mrs correale pursuant to a written_separation_agreement and did not live apart from mrs correale at all times during the last months of that year consequently sec_152 is not applicable there being no dispute that petitioner has satisfied all of the other requirements necessary for the deductions under sec_151 and sec_152 see 503_us_79 292_us_435 it follows and we therefore hold that petitioner is entitled to the dependency_exemption deductions here in dispute because of our holding we need not address petitioner's contention that he was not the noncustodial_parent of michael and robert to reflect the foregoing decision will be entered for petitioner
